DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings were received on 12/23/20.  These drawings are acknowledged.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the use of the phrase “[a] 3D apparatus is provided” which can be implied.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 1 is objected to because of the following informalities:  it appears that the word “angle” is misspelled as “angel” in lines 8 and 15.  Appropriate correction is required.
Claims 2-9 are dependent on claim 1 and inherit at least the same deficiencies as claim 1.
Allowable Subject Matter
Claims 1-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 is allowable over the prior art of record for at least the reason that even though the prior art discloses a three-dimensional (3D) display apparatus comprising: a display panel having a curvature; a viewing angle control film on the display panel, the viewing angle control film including a plurality of light- blocking patterns between a first control substrate and a second control substrate; and lenticular lenses between the display panel and the viewing angel control film, the prior art fails to teach or reasonably suggest,  that a height and a pitch of the plurality of light blocking patterns satisfies the claimed equation, in combination with the other limitations of claim 1.
Claims 2-9 are dependent on claim 1 and are allowable over the prior art of record for at least the same reasons as claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cho et al. (US 2021/0274153) discloses a display device with a curved display panel.  However, Cho et al. do not disclose a relationship between the height and pitch of light blocking elements as currently claimed.
Yoon et al. (US 2016/0021367) discloses a curved multi-view image display apparatus with a curved image display. There is a relationship between he pitch of the display panel and the viewing zone divider, however it does not satisfy the claimed equation.
Kim et al. (US 2014/0133022) discloses a three dimensional display apparatus including a curved display panel.  There is a relationship between the lenticular lenses, curvature of the panel and viewing distance, however, it does not satisfy the claimed equation.
Kim et al. (US 11,336,885) discloses a three dimensional apparatus having lenticular lenses and a curved panel.  There is also a relationship between the pitch and height of the plurality of light-blocking patterns.  However, Kim et al. does not disclose the relationship as currently claimed.
This application is in condition for allowance except for the following formal matters detailed above. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 5:30 am to 3:00 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC/JADE R CHWASZ/Primary Examiner, Art Unit 2872